

Exhibit 10.1
Wolverine World Wide, Inc.
Amended and Restated Executive Short-Term Incentive Plan
(Annual Bonus Plan)


SECTION 1:    Amendment and Restatement of Plan; Purpose of Plan
1.1.     Establishment of Plan.  The Company hereby amends and restates the
AMENDED AND RESTATED EXECUTIVE SHORT-TERM INCENTIVE PLAN (ANNUAL BONUS PLAN)
(the “Plan”), for its executive officers, senior corporate and divisional
officers and other key employees. The Plan amends and restates the Wolverine
World Wide, Inc. Amended and Restated Executive Short-Term Incentive Plan
(Annual Bonus Plan) previously approved by the stockholders at the 2017 Annual
Meeting of Stockholders, but is not subject to further shareholder approval. The
Plan provides for the payment of Incentive Bonuses to Participants based upon
the achievement of Performance Measures during a specified Performance Period.  
1.2.     Purpose of Plan.  The purpose of the Plan is to motivate Participants
to improve the Company’s profitability and growth through the attainment of
carefully planned goals, to promote initiative and cooperation through awards
based on corporate and divisional performance and to encourage outstanding
individuals to enter and continue in the employ of the Company.
1.3.    Effective Date.  This amendment and restatement of the Plan is effective
as of May 01, 2019.
SECTION 2:    Definitions
The following terms have the stated definitions unless a different meaning is
plainly required by the context:
 
2.1.    “Act” means the Securities Exchange Act of 1934, as amended.  
2.2.    “Beneficiary” means the individual, trust or other entity designated by
the Participant to receive any amount payable with respect to the Participant
under the Plan after the Participant’s death. A Participant may designate or
change a Beneficiary by filing a signed designation with the Committee in a form
approved by the Committee. A Participant’s will is not effective for this
purpose. If a designation has not been completed properly and filed with the
Committee or is ineffective for any other reason, the Beneficiary shall be the
Participant’s Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the remaining benefits, if any,
shall be paid to the Participant’s estate.
2.3.    “Board” means the Board of Directors of the Company.
2.4.    “Code” means the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------




2.5.    “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least two members.
2.6.    “Company” means Wolverine World Wide, Inc., a Delaware corporation, and
its successors and assigns.
2.7.    “Eligible Employees” means executive officers, senior corporate and
divisional officers and other key employees of the Company or a Subsidiary.
2.8.    “Fiscal Year” means the fiscal year of the Company for financial
reporting purposes as the Company may adopt from time to time.
2.9.    “Incentive Bonus” means an annual bonus awarded and paid to a
Participant for services to the Company during a Performance Period that is
based upon the achievement of Performance Measures established in accordance
with the Plan.
2.10.    “Participant” means an Eligible Employee who is designated as a
Participant by the Committee for a Performance Period.
2.11.     “Performance” means the level of achievement of the Performance
Measures as determined by the Committee pursuant to Section 6.1.
2.12.    “Performance Measure” or “Performance Measures” means the performance
measures established by the Committee pursuant to Section 5.
2.13.    “Performance Period” means a Fiscal Year or other period determined by
the Committee.
2.14.     “Subsidiary” means any company or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company.
2.15.     “Surviving Spouse” means the spouse of the Participant at the time of
the Participant’s death who survives the Participant. If the Participant and
spouse die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for the Plan that the Participant survived the
spouse.
2.16.      “Target Bonus” means the bonus amount established by the Committee
for each Participant under Section 5.1(a).
SECTION 3:    Administration
3.1.    Power and Authority.  The Plan shall be administered by the Committee.
The Committee may delegate recordkeeping, calculation, payment and other
ministerial or administrative functions to individuals designated by the
Committee, who may be employees of the Company or its Subsidiaries. Except as
limited by the Plan, the Committee shall have all of the express and implied
powers and duties set forth in the Plan and shall have full authority and
discretion to interpret the Plan and to make all other determinations deemed
necessary or advisable for the administration of the Plan. Action may be taken
by




--------------------------------------------------------------------------------




a written instrument signed by a majority of the members of the Committee and
any action so taken shall be as effective as if it had been taken at a meeting.
The Committee may make such other rules for the conduct of its business and may
adopt such other rules, policies and forms for the administration,
interpretation and implementation of the Plan as it deems advisable. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive.  
3.2.    Indemnification of Committee Members.  Neither any member or former
member of the Committee nor any individual to whom authority is or has been
delegated shall be personally responsible or liable for any act or omission in
connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan or
for any adverse tax or other consequence to any Participant or to the estate or
beneficiary of a Participant, including by reason of the application of Section
7.10 or any acceleration of income or any additional tax (including interest and
penalties) asserted by reason of the failure of an Incentive Bonus to satisfy
the requirements of Section 409A of the Code or Section 4999 of the Code. Each
individual who is or has been a member of the Committee, or delegated authority
by the Committee, shall be indemnified and held harmless by the Company from and
against any cost, liability or expense imposed or incurred in connection with
any act or failure to act under the Plan. Each such individual shall be
justified in relying on information furnished in connection with the Plan’s
administration by any appropriate person or persons.  
SECTION 4:    Participation
4.1.    Participation.  The Committee shall select the Eligible Employees who
will Participants in the Plan for a Performance Period. If, following the
commencement of a Performance Period, (a) an Eligible Employee commences
employment with the Company or a Subsidiary, or (b) a current employee of the
Company or a Subsidiary first becomes an Eligible Employee, and, in either case,
such Eligible Employee is designated as a Participant by the Committee, unless
otherwise determined by the Committee, the Performance Period applicable to such
Eligible Employee’s Incentive Bonus for such Fiscal Year will begin on the date
of such commencement of employment or eligibility, as applicable, and end on the
last day of such Performance Period.
4.2.    Continuing Participation.  Selection as a Participant for a Performance
Period by the Committee is limited to that Performance Period. An Eligible
Employee will be a Participant for a Performance Period only if designated as a
Participant by the Committee for such Performance Period.  
SECTION 5:    Incentive Bonus Terms; Performance Measures
5.1.    Incentive Bonus Terms.  The Committee shall establish the terms of the
Incentive Bonus for each Participant or group of Participants in the manner
specified in this Section 5. For each Participant or group of Participants for
each Performance Period, the Committee shall specify:
(a)    Target Bonus.  A Target Bonus, expressed as a percentage of the
Participant’s base salary or a specified dollar amount;
(b)    Incentive Bonus.  The amount that may be payable under an Incentive
Bonus, expressed as a percentage of the Target Bonus, based on the level (or
varying levels) of achievement of the Performance




--------------------------------------------------------------------------------




Measures; for these purposes, the Incentive Bonus payable based on varying
levels of achievement may be expressed either as (i) a matrix of percentages of
the Target Bonus that will be paid at specified levels of achievement of the
Performance Measures or (ii) a mathematical formula that determines the
percentage of the Target Bonus that will be paid at varying levels of
achievement of the Performance Measures.
(c)     Performance Measures.  The Performance Measures applicable to the
Incentive Bonus; and
(d)    Conditions on Incentive Bonus.  Any specific circumstances under which an
Incentive Bonus specified under subsection (b) above may be increased, reduced
or forfeited.  In addition, notwithstanding anything in the Plan to the
contrary, the Committee may at any time, and for any reason, exercise negative
discretion to reduce or eliminate any Incentive Bonus.
5.2.    Performance Measures.  For purposes of the Plan, “Performance Measure”
means any measure (or measures) of performance relating to any one or more
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit, division, line or Subsidiary, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to an index or indices or
a designated comparison group or groups, in each case as specified by the
Committee. The Performance Measures may include, without limitation: (i) net
earnings or earnings per share (including earnings before interest, taxes,
depreciation and/or amortization); (ii) income, net income or operating income;
(iii) revenues; (iv) net sales; (v) return on sales; (vi) return on equity;
(vii) return on capital (including return on total capital or return on invested
capital); (viii) return on assets or net assets; (ix) earnings per share; (x)
economic or business value added measurements; (xi) return on invested capital;
(xii) return on operating revenue; (xiii) cash flow (before or after dividends);
(xiv) stock price; (xv) total stockholder return; (xvi) market capitalization;
(xvii) economic value added; (xviii) debt leverage (debt to capital); (xix)
operating profit or net operating profit; (xx) operating margin or profit
margin; (xxi) cash from operations; (xxii) market share; (xxiii) product
development, release schedules, lead times, delivery or quality; (xxiv) new
product innovation; (xxv) cost or expense controls; (xxvi) customer acquisition
or retention; (xxvii) customer service; or (xxviii) customer satisfaction. The
Performance Measure and any targets with respect thereto  determined by the
Committee need not be based upon an increase, a positive or improved result or
avoidance of loss.
The Committee (a) may appropriately adjust any evaluation of the satisfaction of
Performance Measures to eliminate the effects of charges for restructurings,
discontinued operations, unusual or infrequently occurring items and all items
of gain, loss or expense determined to be unusual or infrequent in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle, all as determined in accordance with applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements, and (b) may appropriately adjust any evaluation of the achievement
of Performance Measures to exclude any of the following events that occurs
during a Performance Period: (i) asset write-downs; (ii) litigation, claims,
judgments or settlements; (iii) the effect of changes in tax law or other such
laws or provisions affecting reported results; (iv) corporate stock and asset
acquisitions and dispositions; (v) accruals of any




--------------------------------------------------------------------------------




amounts for payment under this Plan or any other compensation arrangement
maintained by the Company, and (vii) such other events as determined by the
Committee in its discretion.


5.3.    Time of Determination by Committee.  The Committee shall establish in
writing all terms applicable to an Incentive Bonus pursuant to this Section 5 at
such times as it determines.
SECTION 6:    Determination and Payment of Incentive Bonuses
6.1.    Committee Determination.  The Incentive Bonus, if any, payable to each
Participant for any Performance Period shall be determined by the Committee on
the basis of the Target Bonus and achievement of the Performance Measures
established by the Committee pursuant to Section 5. After the end of the
Performance Period, the Committee shall determine, prior to payment of any
Incentive Bonus, the extent to which the applicable Performance Measures were
achieved.
6.2.    Eligibility for Payment.  An Incentive Bonus otherwise payable to a
Participant for a Performance Period shall be adjusted as follows:  
(a)    Retirement, Death or Total Disability.  If the Participant ceases to be a
Participant before the end of the Performance Period and more than six months
after the beginning of such Performance Period because of death, normal or early
retirement under the Company’s retirement plan, as then in effect, or total
disability under the Company’s long-term disability plan, as then in effect, the
Participant or the Participant’s Beneficiary, will be entitled to payment of a
prorated portion of the Incentive Bonus calculated as follows: 100% of the
Incentive Bonus that the Participant would have received, if any, had the
Participant been a Participant until the last day of the applicable Performance
Period, multiplied by the ratio of the Participant’s full months as a
Participant during that Performance Period to the number of months in the
Performance Period. Notwithstanding the foregoing, the Committee shall have
discretion to increase, reduce or eliminate any Incentive Bonus otherwise
payable pursuant to this Section 6.2(a).
(b)    Reassignment of Duties.  If a Participant is reassigned employment duties
before the end of any Performance Period, the Participant will be entitled to
payment of a prorated portion of the Incentive Bonus calculated as follows: 100%
of the Incentive Bonus that the Participant would have received, if any, had the
Participant been a Participant until the last day of the applicable Performance
Period, multiplied by the ratio of the Participant’s full months as a
Participant during the Performance Period prior to the reassignment to the
number of months in the Performance Period. If such Participant is designated as
a Participant in his or her new position, the Participant will also be entitled
to payment of a prorated portion of the Incentive Bonus with respect to such new
position calculated as follows: 100% of the Incentive Bonus that the Participant
would have received, if any, had the Participant had been a Participant during
the entire Performance Period, multiplied by the ratio of the Participant’s
months as a Participant during that Performance Period after the reassignment
(rounded up to the next full month) to the number of months in that Performance
Period (but not in excess of the maximum amount payable in respect of such
Performance Period, as previously determined by the Committee).  
(c)    Other Termination.  Except as provided in Section 6.2(a), if the
Participant’s employment terminates prior to the payment of an Incentive Bonus
with respect to any Performance Period, the Participant will not be entitled to
payment of the Incentive Bonus for such Performance Period.




--------------------------------------------------------------------------------




6.3.    Maximum Incentive Bonus.  The maximum Incentive Bonus payable to any
Participant for a Fiscal Year under this Plan shall not exceed $4,000,000.
6.4.    Payment to Participant or Beneficiary.  Any Incentive Bonus payable to a
Participant shall be paid to the Participant, or the Beneficiary of any deceased
Participant, by the Company as soon as reasonably feasible following final
determination by the Committee of the amount payable as provided in Section 6.1;
provided, however, in no event may an Incentive Bonus be paid later than the
fifteenth day of the third month following the end of the Performance Period to
which the Incentive Bonus relates.  
6.5.    Manner of Payment.  Each Participant will receive his or her Incentive
Bonus in cash.
SECTION 7:    General Provisions
7.1.    Benefits Not Guaranteed.  Neither the establishment and maintenance of
the Plan nor participation in the Plan shall provide any guarantee or other
assurance that an Incentive Bonus will be payable under the Plan.
7.2.    No Right to Participate.  Nothing in this Plan shall be deemed or
interpreted to provide a Participant or any Eligible Employee any contractual
right to participate in or receive benefits under the Plan. No designation of an
employee as an Eligible Employee or a Participant for all or any part of a
Performance Period shall create a right to an Incentive Bonus under the Plan for
any other Performance Period. There is no obligation of uniformity of treatment
of Eligible Employees or Participants under the Plan. The loss of any Incentive
Bonus will not constitute an element of damages in the event of termination of
employment for any reason, even if the termination is in violation of an
obligation of the Company or a Subsidiary to a Participant.
7.3.    No Employment Right.  Participation in this Plan shall not be construed
as constituting a commitment, guarantee, agreement or understanding of any kind
that the Company or any Subsidiary will continue to employ any individual and
this Plan shall not be construed or applied as an employment contract or
obligation. Nothing in this Plan shall abridge or diminish the rights of the
Company or any Subsidiary to determine the terms and conditions of employment of
any Participant or Eligible Employee or to terminate the employment of any
Participant or Eligible Employee with or without reason at any time.
7.4.    No Assignment or Transfer.  Neither a Participant nor any Beneficiary or
other representative of a Participant shall have any right to assign, transfer,
attach or hypothecate any amount or credit, potential payment or right to future
payments of any amount or credit or any other benefit provided under this Plan.
Payment of any amount due or to become due under this Plan shall not be subject
to the claims of creditors of the Participant or to execution by attachment or
garnishment or any other legal or equitable proceeding or process.
7.5.    No Limit on Other Compensation Arrangements.  Nothing contained in this
Plan shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements. A Participant may have
other targets under other plans of the Company. However, no payment under any
other plan or arrangement shall be contingent upon failure to attain the
criteria for payment of an Incentive Bonus under this Plan.




--------------------------------------------------------------------------------




7.6.    Withholding and Payroll Taxes.  The Company shall deduct from any
payment made under this Plan all amounts required by federal, state, local and
foreign tax laws to be withheld and shall subject any payments made under the
Plan to all applicable payroll taxes and assessments.  
7.7.    Incompetent Payee.  If the Committee determines that an individual
entitled to a payment under this Plan is incompetent, it may cause benefits to
be paid to another individual for the use or benefit of the Participant or
Beneficiary at the time or times otherwise payable under this Plan in total
discharge of the Plan’s obligations to the Participant or Beneficiary.
7.8.    Governing Law.  The validity, construction and effect of the Plan shall
be determined in accordance with the laws of the State of Michigan and
applicable federal law.
7.9.    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the remaining provisions of the Plan shall
not be affected and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included.
7.10.    Clawback. Incentive Bonuses are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Incentive Bonuses, in each case (a) to the
extent provided by the Committee in connection with (i) a breach by the
Participant any non-competition, non-solicitation, confidentiality or similar
covenant or agreement with the Company or any of its affiliates or (ii) an
overpayment to the Participant of incentive compensation due to inaccurate
financial data, (b) in accordance with any applicable Company clawback or
recoupment policy, as such policy may be amended and in effect from time to
time, or (c) as otherwise required by law or applicable stock exchange listing
standards, including, without limitation, Section 10D of the Act. Each
Participant, by accepting an Incentive Bonus pursuant to the Plan, agrees to
return the full amount required under this Section 7.10 at such time and in such
manner as the Company shall determine in its sole discretion.
SECTION 8:    Termination and Amendment
The Board may terminate the Plan at any time, or may from time to time amend the
Plan as it deems proper and in the best interests of the Company. Except as
otherwise provided in this Plan and the applicable Performance Measures
established pursuant to this Plan for determining the amount of any Incentive
Bonus for a Fiscal Year or part thereof, no Incentive Bonuses shall be payable
for the Fiscal Year in which the Plan is terminated, or, if later, in which the
termination is effective.


SECTION 9:    Duration of the Plan
This Plan shall continue in effect until terminated by the Board.
 




